EXHIBIT 10.1

 

SIXTH AMENDMENT TO LOAN AGREEMENT

 


 

This Sixth Amendment to Loan Agreement is effective as of the 30th day of
December, 2015, between American Bank, N.A. (“Lender”), and TOR Minerals
International, Inc., (“Borrower”) and amends that prior Loan Agreement between
the parties dated December 30, 2010 (the “Agreement”), as previously amended on
February 15, 2012, May 15, 2013, January 1, 2014, August 1, 2014, and May 15,
2015.

 

Whereas, Borrower has paid in full the term loan owing to Lender and no longer
has regularly-scheduled principal and interest payments owing under its debt
service obligations;

 

Now, Therefore, Lender agrees to replace the cash flow coverage ratio
requirement comparing cash flow to debt service obligations with a new financial
covenant designed to monitor Borrower’s cash-flow and net earnings on a regular
basis.

 

In Article Five, Section 5.03 is amended to revise subsection “a” to hereafter
read as follows:

 

>  a. Net Earnings Requirement.  Borrower will maintain positive net earnings
>     before taxes, interest, depreciation, amortization and all other non-cash
>     charges (including but not limited to inventory write-downs) on a rolling
>     four-quarter basis.

 

Except as amended hereby, all other provisions of the Loan Agreement, as
previously amended, shall remain in full force and effect and are hereby
ratified and confirmed. 

 

EXECUTED in multiple originals the date first set forth above.


 

THIS WRITTEN LOAN AGREEMENT AND THE PROMISSORY NOTES, SECURITY AGREEMENTS,
GUARANTY AGREEMENTS AND OTHER LOAN DOCUMENTS EXECUTED BY THE PARTIES REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

BORROWER:

 

LENDER:

TOR MINERALS INTERNATIONAL, INC.

 

AMERICAN BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

BARBARA RUSSELL

 

By:

PHILLIP J. RITLEY

 

Barbara Russell
Chief Financial Officer

 

 

Phillip J. Ritley
Senior Lending Officer

 

 

 

 

 

 

December 30, 2015

 

 

December 30, 2015

 

Date

 

 

Date

 

 

 

  